LACOMBE, Circuit Judge.
Complainánt may' take order for injunction pendente lite, restraining defendant, his clerks, etc., from selling and from offering to sell any kidney plaster not manufactured by or for complainant, to the wrapper or wrappers inclosing which shall be applied in any form or manner whatsoever the representation of a red cross or the designation “Red . Cross,” and from selling or offering to sell such plasters inclosed in wrappers like that in which he has sold them, and which are annexed to the moving papers, or in wrappers which, by collocation of color, size, words, and symbols;-are-made'to-present such a likeness to complainant’s wrappers'as'would be calculated to deceive.